[Cite as State v. Norman, 2011-Ohio-5969.]




          IN THE COURT OF APPEALS OF MONTGOMERY COUNTY, OHIO

STATE OF OHIO                                  :

        Plaintiff-Appellee                     :   C.A. CASE NO. 24445

vs.                                           :    T.C. CASE NO. 02CR1470

JIMMY R. NORMAN                                :   (Criminal Appeal from
                                                    Common Pleas Court)
        Defendant-Appellant                    :

                                      . . . . . . . . .

                                         O P I N I O N

                 Rendered on the 18th day of November, 2011.

                                      . . . . . . . . .

Mathias H. Heck, Jr., Pros. Attorney; Andrew T. French, Asst. Pros.
Attorney, Atty. Reg. No. 0069384, P.O. Box 972, Dayton, OH 45422

        Attorneys for Plaintiff-Appellee

Robert Alan Brenner, Atty. Reg. No. 0067714, P.O. Box 341021,
Beavercreek, OH 45434-1021
     Attorney for Defendant-Appellant

                                      . . . . . . . . .

GRADY, P.J.:

        {¶ 1} Defendant, Jimmy Norman, appeals from his resentencing

pursuant to R.C. 2929.191 and the trial court’s imposition of

post-release control.

        {¶ 2} In 2003, as part of a negotiated plea agreement,
                                                                      2

Defendant   entered   pleas   of   guilty   to   aggravated   robbery,

kidnapping, rape, and corrupting another with drugs.          The trial

court sentenced Defendant to consecutive prison terms of eight

years for aggravated robbery, five years for kidnapping, five years

for rape, and two years for corrupting another with drugs, for

a total sentence of twenty years.      On direct appeal we affirmed

Defendant’s convictions.      State v. Norman, Montgomery App. No.

19811, 2004-Ohio-75.

     {¶ 3} On January 10, 2011, Defendant was brought before the

trial court for resentencing pursuant to R.C. 2929.191 because

of a defect in imposing post-release control.        At resentencing,

Defendant objected to the trial court imposing post-release control

on all of the charges, and particularly the aggravated robbery

charge, because Defendant claimed that he had already completed

his eight year sentence for that offense.        Therefore, the trial

court lacked authority to impose post-release control on that

offense.

     {¶ 4} The trial court overruled Defendant’s objection and

imposed mandatory five year terms of post-release control on the

aggravated robbery, kidnapping and rape convictions, and a three

year mandatory term of post-release control on the corrupting

another with drugs conviction.

     {¶ 5} From his resentencing, Defendant has appealed to this
                                                                   3

court.

     FIRST ASSIGNMENT OF ERROR

     {¶ 6} “THE TRIAL COURT ERRED WHEN IT IMPOSED POST-RELEASE

CONTROL ON ALL COUNTS AT THE DEFENDANT’S POST-RELEASE CONTROL

RESENTENCING.”

     {¶ 7} Defendant pled guilty to four offenses and was sentenced

to consecutive prison terms totaling twenty years, which included

an eight year sentence for aggravated robbery.       Defendant was

delivered to prison to begin serving his sentence on March 6, 2003,

and was given 317 days of jail time credit.    Defendant argues in

this assignment of error that when he was resentenced on January

10, 2011, solely for the purpose of correcting a defect in the

post-release control portion of his sentence pursuant to R.C.

2929.191, he had already completed his eight year sentence for

aggravated robbery, and therefore the trial court had no authority

to impose post-release control on that offense.

     {¶ 8} Pursuant to R.C. 2929.191(A)(1), if a trial court imposes

a prison term upon an offender prior to July 11, 2006, and fails

to notify the offender about post-release control, the trial court

may resentence the offender and impose the omitted terms of

post-release control.    However, that resentencing must occur

“before the offender is released from imprisonment under that

term.”   Id.   Once the offender completes serving his sentence,
                                                                      4

the trial court’s authority to correct the omission of post-release

control   ends.    State    v.   Harrison,    122   Ohio   St.3d   512,

2009-Ohio-3547 at ¶35; State v. Simpkins, 117 Ohio St.3d 420,

2008-Ohio-1197 at ¶6; Hernandez v. Kelly, 108 Ohio St.3d 395,

2006-Ohio-126.

     {¶ 9} R.C. 2929.01(BB)(1) defines “prison term” to include

a stated prison term.      R.C. 2929.01(FF) defines “stated prison

term” as, among other things, the combination of all prison terms

imposed by the sentencing court pursuant to R.C. 2929.14.      We have

previously construed the definition of “stated prison term,” albeit

in conjunction with the R.C. 2929.20(B)(1) provision for judicial

release, as expressly providing that a combination of prison terms,

such as a series of consecutive sentences, be treated as one stated

prison term, not as multiple terms.   State v. Anderson-Melton (Nov.

9, 2001), Montgomery App. No. 18703.         That same interpretation

applies here, and means that Defendant’s stated prison term is

twenty years, not multiple, separate prison terms consisting of

eight years, five years, five years, and two years.          Defendant

will not complete serving his sentence in this case until he has

served all twenty years.

     {¶ 10} In State v. Lewis, Summit App. No. 25080, 2011-Ohio-2014,

the Ninth District Court of Appeals addressed this very issue in

a similar case.   Lewis was sentenced to consecutive prison terms
                                                                   5

of four years on each of five counts of aggravated robbery, for

an aggregate sentence of twenty years.     Ten years later, Lewis

was resentenced in accordance with R.C. 2929.191 to correct an

error in the imposition of post-release control.      In rejecting

Lewis’ claim that by the time of re-sentencing he had already served

the first two of his four-year prison terms and therefore the trial

court lacked the authority to impose a term of post-release control

on those offenses, the Court of Appeals stated:

     {¶ 11} “{¶19} Here, Lewis may have served some portion of the

sentence imposed, but he has not completed his prison term of twenty

years or been released from prison.     Thus, the trial court had

jurisdiction to resentence him to impose post-release control.”

     {¶ 12} That same conclusion applies here.   Defendant may have

served some portion of the sentence imposed, but he has not

completed his twenty year stated prison term, nor has he been

released from imprisonment under that term.      Accordingly, R.C.

2929.191(A)(1) authorized the trial court to impose post-release

control on the four offenses for which Defendant was convicted

and sentenced.

     {¶ 13} Defendant’s assignment of error is overruled.       The

judgment of the trial court will be affirmed.
                                     6



DONOVAN, J., And HALL, J., concur.




Copies mailed to:

Andrew T. French, Esq.
Robert Alan Brenner, Esq.
Hon. Timothy N. O’Connell